SMITH, Chief Justice.
The parties have filed their joint motion and agreement, reciting that all matters involved in this suit have been fully adjusted between the parties, and praying that in pursuance of the adjustment the judgment of the trial court be reversed and judgment here rendered that appellee Ray C. Teer do have and recover of and from appellant United Employers Casualty Company the sum of $2275 (with interest and all costs of suit), apportioned two-thirds to appellee and one-third to appellee’s attorneys.
Accordingly, and by reason of said motion and the recitations therein, and without passing upon the merits of the appeal, said motion will be granted and judgment entered as therein prayed for.